PER CURIAM:
Precisa aclarar en este litigio varios aspec-tos del procedimiento de desacato.
En un caso distinto al presente, los abogados de la persona allí acusada presentaron una moción de inhibición contra el Juez Eugenio Ramos Ortiz del Tribunal Superior de Puerto Rico. Vista la moción ante otro magistrado, se declaró la misma sin lugar. No se recurrió ante nos, procediéndose en vez a radicar una moción de desistimiento del juicio de novo señalado para ventilarse ante el Hon. Eugenio Ramos Ortiz, *857fundada en la alegación de que el acusado tenía la convicción moral de que no tendría un juicio justo e imparcial ante dicho magistrado.
Llegado el día del juicio compareció en representación del acusado el licenciado Pedro Baigés Chapel. Aunque el referido letrado no había suscrito personalmente la mo-ción de desistimiento, aclaró que representaba al acusado para tales efectos y cualesquiera otros, y solicitó del tribunal que, dada su radicación, no se procediera a juicio. El Juez Ramos Ortiz interrogó entonces bajo juramento al licenciado Baigés Chapel y éste reiteró su solidaridad con las alegaciones de la moción de desistimiento. El Hon. Juez concluyó entonces que “esa moción es una ofensa gratuita por parte del Lie. Baigés Chapel a este Tribunal” y lo condenó sumariamente a pagar una multa de treinta dólares o a cum-plir treinta días de cárcel. Ordenó entonces al magistrado que se transcribiese lo ocurrido, de modo que el recuento efectuado por el juez de lo aquí expuesto constituyese el fundamento de la orden de desacato. La sentencia emitida es un documento separado, donde no se hace referencia a los hechos constitu-tivos del desacato. Los actos constitutivos del desacato no se hacen constar tampoco de modo específico en la orden dic-tada en corte abierta. Tan sólo se manda a transcribir todo el incidente y se le incorpora a la orden.
En apelación ante nos el abogado perjudicado aduce dos errores: que la sentencia del Tribunal Superior es nula, por no haberse cumplido con los requisitos de la Regla 242 de Procedimiento Criminal, ni con la See. 3 de la Ley de Desacato, Ley de 1 de marzo de 1902, según enmendada, 33 L.P.R.A. see. 519, ni con los requisitos del debido proceso' de ley; y que es igualmente nula la sentencia por no consti-tuir desacato la conducta del apelante. El Ministerio Público considera que debe revocarse la sentencia por haberse incumplido la Regla 242 y la norma sentada en Coll Moya v. Alcaide, *85889 D.P.R. 225 (1968), solicitando que se le releve de-discutir el segundo señalamiento de error.
I
La Regla 242 de las de Procedimiento Criminal dispone:
“(a) Procedimiento sumario. El desacato criminal podrá castigarse en forma sumaria siempre que el juez certifique que vio u oyó la conducta constitutiva de desacato, y que se cometió en presencia del tribunal. La orden condenando por desacato expon-drá los hechos y será firmada por el juez, dejándose constancia de ella en las minutas del tribunal.
(b) Procedimiento ordinario. Salvo lo provisto en el apartado (a) de esta regla, en todo caso de desacato criminal se le dará al acusado previo aviso la oportunidad de ser oído. El aviso ex-pondrá el sitio, hora y fecha de la vista, concederá al acusado un tiempo razonable para preparar su defensa, hará saber al acusado que se le imputa un desacato criminal y expondrá los hechos esen-ciales constitutivos del mismo. El acusado tendrá derecho a su libertad provisional bajo fianza de acuerdo con las disposiciones de estas reglas. Si el desacato se fundara en actos o conducta irrespetuosa hacia un juez, éste no podrá conocer de la causa excepto con el consentimiento del acusado.”
La See. 3 de la Ley de Desacato supra, provee:
“Siempre que alguna persona fuere multada o encarcelada por desacato a una corte o a la Comisión Industrial deberá firmarse por el juez o comisionado sentenciador una orden o manda-miento para dicha multa o prisión, consignándose en el mismo el acto o actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión y circunstancias de la misma, con espe-cificación de la sentencia del tribunal sin lo cual dicha sentencia quedará enteramente nula y sin efecto.”
No hemos tenido hasta ahora oportunidad de señalar la relación entre las dos disposiciones citadas, asunto que requiere especial atención, dado el hecho de que el Código Penal de 1974 no deroga la Ley de Desacato. A la luz de las múltiples salvaguardas con que la jurisprudencia y la doctrina crecientemente rodean los procedimientos sumarios, así como *859del historial de ■ los textos en cuestión, resolvemos que la orden a que se refiere la Regla 242 (a) es enteramente armoni-zable con la orden o mandamiento mencionado en la See. 3 de la Ley de Desacato, 33 L.P.R.A. see. 519, por lo que toda orden de desacato sumario debe cumplir con los requisitos de ambas disposiciones legales. No hemos hallado indicio de que la intención al adoptarse la Regla 242(a) fuese derogar pro tanto la See. 3 de la Ley de Desacato.
En lo que concierne a este aspecto del caso presente la cuestión se reduce en consecuencia a determinar si es válida una orden de desacato sumario que se limita a incor-porar por referencia la transcripción de todo lo ocurrido, sin especificar dentro de ese todo el acto o los actos constitu-tivos del desacato y sin cumplir con los otros requisitos que imponen la See. 3 de la Ley y la Regla 242 (a).
En Coll Moya v. Alcaide, 89 D.P.R. 225 (1963), se resolvió que no se requieren dos documentos separados de sentencia y mandamiento, pudiendo fundirse ambos en uno, pero tan sólo si se consignan en el mismo los actos específicos del desacato. Esta norma debe observarse rigurosamente. Pueblo v. Tribunal Superior, 92 D.P.R. 471 (1965).
La jurisprudencia interpretativa de la Regla 42(a) federal, equivalente a la Regla 242 (a) nuestra y ambas menos detalladas que la See. 3 de nuestra Ley de Desacato, esta-blece igual norma. En United States v. Marshall, 451 F.2d 372 (9th Cir. 1971), se incorporó la transcripción de evidencia mediante una referencia en la orden, sin citar las partes específicas de la transcripción contentivas del desacato. Se resolvió que dicho procedimiento violaba las disposiciones de la Regla 42(a). Véase también: Harris v. United States, 382 U.S. 162 (1965); Holt v. Virginia, 381 U.S. 131 (1965); 3 Wright, Federal Practice and Procedure (Criminal), see. 708, págs. 170-171. El caso de autos representa una si-tuación más extrema, pues el único documento firmado por el *860juez fue la sentencia y en ella no se incorporó por referen-cia la transcripción de los procedimientos.
En vista de los fundamentos expuestos, consideramos in-necesario discutir los señalamientos adicionales en que se apoya el apelante.
El Juez Presidente, Señor Trías Monge, emitió una opi-nión concurrente con la cual concurre el Juez Asociado, Señor Irizarry Yunqué; el Juez Asociado, Señor Negrón García, emitió otra opinión concurrente con la cual concurre el Juez Asociado, Señor Díaz Cruz; y el Juez Asociado, Señor Irizarry Yunqué, emitió un voto particular con el cual concurre el Juez Presidente, Señor Trías Monge.
—O—